Order entered August 26, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00652-CV

                        CITY OF FORT WORTH, TEXAS, Appellant

                                                V.

                            ABDUL PRIDGEN, ET AL., Appellees

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-15279

                                            ORDER
       Before the Court is appellees’ August 23, 2019 third motion for an extension of time to

file their brief on the merits. We GRANT the motion. We ORDER the brief tendered to this

Court by appellees on August 26, 2019 filed as of the date of this order.


                                                       /s/   KEN MOLBERG
                                                             JUSTICE